Citation Nr: 1231721	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for residuals of a back injury.  

3.  Entitlement to service connection for a throat disorder, claimed as residuals of strep throat.  


REPRESENTATION

Veteran represented by:	C. H. Thornton, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2004, May 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  These claims were previously remanded by the Board in March 2009 for further evidentiary development.  

In January 2009, the Veteran was afforded a videoconference Board hearing before one of the undersigned Veterans Law Judges (VLJs).  He was subsequently afforded an additional videoconference Board hearing before another one of the undersigned VLJs in June 2011.  Written transcripts of these hearings have been prepared and incorporated into the evidence of record.  

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all VLJs who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In a letter received in August 2011, however, the Veteran waived his right, through his attorney, to a hearing before the third VLJ deciding this case.  

Upon reviewing the claims folder, in March 2012, the Board referred the claims file to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's back disorder claim.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 

C.F.R. § 20.901 (2011); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion was obtained in April 2012.  The medical opinion is included in the claims folder for review.  It is noted that the Veteran, along with his representative, was given the opportunity to provide any comments with respect to the medical opinion.  Those comments have also been included in the claims folder for review.

Following the certification of this appeal to the Board in August 2010, additional evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a May 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of: (1) entitlement to service connection for posttraumatic stress disorder (PTSD); (2) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension; (3) entitlement to service connection for a thyroid disorder; and, (4) entitlement to service connection for tonsillitis, have been raised by the record in March 2011 and May 2011 statements by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  VA received notification from the Veteran in June 2011 that he wished to withdraw his claim of entitlement to service connection for hearing loss.  The Board received this notification prior to the promulgation of a decision.

2.  Chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's current residuals of a back injury are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed residuals of a back injury is related to his active military service.
3.  Chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's current residuals of strep throat are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed residuals of strep throat is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for establishing entitlement to service connection for residuals of a back injury have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for establishing entitlement to service connection for a throat disorder have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim of Hearing Loss

The Veteran perfected an appeal from a November 2008 rating decision that denied his claim of entitlement to service connection for hearing loss.  VA subsequently received notice from the Veteran during his June 2011 hearing that he desired to withdraw this appeal.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5).  
Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the remaining claims on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Relevant Laws and Regulations

Service connection will be granted if it is shown that a veteran suffers from a disorder resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Disorders diagnosed after the military discharge will still be service-connected if all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder may also be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during his active military service, or, if not chronic, that was seen during the active military service with continuity of symptomatology demonstrated subsequent to the military service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to the active military service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of a chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Furthermore, degenerative joint disease (i.e., arthritis), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred during the active military service.  See 38 C.F.R. §§ 3.307, 3.309 (2011). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Back Disorder

The Veteran contends that he is entitled to service connection for a back disorder.  Specifically, the Veteran contends that he injured his back during his active military service, and that he has suffered from chronic symptomatology since that time.  
The Veteran originally submitted a claim for a back disorder in February 1998.  At that time, the Veteran noted that he injured his back in 1978 when he fell during his active military service.  He indicated that he did not receive medical treatment for this injury and that he subsequently re-injured his back in April 1997.  This claim was denied by the RO in June 1998.  

VA received another claim of entitlement to service connection for a back disorder in August 2004.  The Veteran reported hurting his back in the winter of 1978 and then receiving medical treatment at the Air Force Base.  The RO declined to reopen the Veteran's claim for failure to submit new and material evidence in December 2004 and May 2005 rating decisions.  VA received a timely Notice of Disagreement (NOD) from the Veteran in October 2005, and in March 2006, he appealed his claim to the Board.  The Veteran's new and material evidence claim was reopened, and the Board remanded his claim for further evidentiary development in March 2009.  

Here, in regards to a current diagnosis, the Veteran was diagnosed with L5-S1 disc herniation, L4-5 facet hypertrophy, and status post remote injury with transverse process fractures, at the September 2009 VA spine examination.    This diagnosis satisfies the first requirement of service connection.

In regards to an in-service incurrence, the Veteran's military entrance examination was devoid of documentation of any back problems.  The Veteran's service treatment records (STRs) fail to reflect that he suffered a back injury during his active military service.  According to his September 1976 enlistment examination, evaluation of the spine was normal.  There are no records of any treatment following a back injury or any associated symptomatology during the military service.  According to the Veteran's August 1979 separation examination, an evaluation of the spine was normal.  However, the Veteran did endorse having, or having had in the past, recurrent back pain in his Report of Medical History associated with this military separation examination.  Hence, based on this evidence, the Board finds that the second requirement of service connection has been satisfied.  

Post-service, the VA and private treatment records document that the Veteran has been consistently treated for his back disorder following his separation from the active duty.

The first post-service medical evidence is dated in April 1997.  Records from this time demonstrate that the Veteran suffered from severe back pain after falling down a flight of stairs.  A hospitalization report indicates that the Veteran had no prior medical history and there was no reference to a pre-existing back disorder.  X-rays revealed vertebral fractures at the L3-4 levels of the spine with a recent onset.  The Veteran was subsequently discharged from the hospital in May 1997.  

A January 1998 VA treatment record indicates that the Veteran was suffering from chronic low back pain since a fall in March 1997.  

In April 1998, it was noted that the Veteran's low back pain dated back to a fall, one year earlier.  

A May 1998 record also indicates that the Veteran had been suffering from chronic low back pain since March 1997.  His pain was noted to be secondary to a fracture of the L4 vertebrae.  

A computer tomography (CT) scan was performed in September 1998, revealing the Veteran's previously noted fractures of the L4 vertebrae to be completely healed.  There was slight bulging at the L4-5 level with no acute herniation.  

VA performed a magnetic resonance image (MRI) of the lumbar spine in December 1999.  This revealed the vertebral bodies to be intact and in good alignment.  There were very minimal degenerative changes in the lower lumbar region.  

In January 1999, the Veteran was granted disability benefits by the Social Security Administration (SSA).  The SSA decision reflects that the Veteran reported his disability began in April 1997 due to back pain and a prior spinal cord injury.  The injuries were noted to be the fracture at the right transverse process at the L3-4 vertebrae suffered during a fall.  The SSA decision makes no mention of a pre-existing low back injury.  

Records relied upon by the SSA during subsequent determinations of benefit adjustments also fail to reflect that the Veteran suffered from a chronic back disorder prior to April 1997.  According to a February 1999 record, the Veteran had low back pain with a previous injury to the back, which occurred at his home in 1997.  A private treatment record from August 2002 indicates that the Veteran fell in 1997 and fractured two vertebrae.  X-rays revealed the vertebral bodies and disc spaces to be intact and well-aligned.  The Veteran was diagnosed with an old injury to the lumbar spine.  There was no mention of a chronic disorder of the low back prior to 1997.  

The record also contains a private MRI dated in October 2004.  According to the report, there was a minimal disc bulge with a right lateral annular tear, and mild to moderate bilateral neural foraminal narrowing.  This was interpreted to represent L5-S1 spondylosis with a right lateral annular tear, and mild to moderate bilateral neural foraminal narrowing.  

A letter dated in November 2004 from the Veteran's private physician, Dr. W.T., states that the Veteran had been seen by him for his back injuries.  

Treatment records from 2003 reflect that the Veteran was seen with complaints of low back pain.  According to a record dated March 2003, the Veteran was having severe neck and low back pain since a motor vehicle accident.  Another March 2003 record notes complaints of low back pain since a motor vehicle accident.  

The record also contains a December 2004 private treatment record from the Carmichael Family Health Center.  According to this record, the Veteran had been experiencing back pain for the last two to three weeks.  

The Veteran was afforded another MRI of the spine in January 2005.  The MRI revealed mild disc degeneration with a small broad based annular bulge at the L5-S1 intervertebral disc level with mild bilateral foraminal narrowing.  There was a hyperintense signal along the right posterolateral annulus compatible with an annular tear.  

The Veteran was seen for treatment by a private physician, Dr. W., in February 2005.  According to Dr. W., the Veteran suffered from chronic low back pain since the 1970s.  It was noted that this pain was exacerbated by a traumatic fall in 1997.  Dr. W. sent the Veteran to another private physician, Dr. E., for further consultation in March 2005.  According to Dr. E., the Veteran reported injuring his back in 1978 when he slid off of an Army tank.  Dr. E. noted that this injury was exacerbated in 1997 when the Veteran fell again.  Dr. E. diagnosed the Veteran with chronic low back pain probably related to sacroiliac joint dysfunction and/or facet atrophy.  Neither Dr. W. nor Dr. E. indicated what medical evidence, if any, they relied upon when concluding that the Veteran's chronic back disorder had existed since the 1970s.  

In November 2006, the Veteran reported having chronic back pain for the past 28 years to his VA physician.  

In January 2007, the Veteran told his VA physician that he had experienced low back pain since a work injury in 1978 when he slipped and fell on his back.  

The Veteran was seen for a private consultation in May 2007.  The Veteran reported that he had experienced low back pain since a fall in 1978.  The examining physician felt that, in light of the Veteran's reported history of symptomatology for nearly 30 years, it was very unlikely that anything could be done to provide him with meaningful relief.  

The Veteran was afforded a VA examination of the spine in September 2009.  The Veteran reported that he originally injured his back in the military in 1978 when he fell off of a tank.  The Veteran reported seeing a medic during his military service, where he was given medications and some sort of a lumbar wrap.  He denied being placed on profile.  The Veteran indicated that his back continued to hurt following his discharge from the military service, but that the disorder worsened in 1997 when he fell down some steps at his home.  It was further noted that the Veteran subsequently injured his back again in 2005 in a motor vehicle accident.  Upon examination, the VA examiner diagnosed the Veteran with L5-S1 disc herniation, L4-5 facet hypertrophy, and status post remote injury with transverse process fractures.  

As further support for the Veteran's consistent medical treatment of his back disorder since his military discharge, the record contains several private medical opinions.

Specifically, a May 1998 statement from C.H., the Veteran's private chiropractor, states that the Veteran was treated by him in 1989 for a low back disorder.  C.H. indicated that the Veteran had a history of trauma to the lumbar spine.  

The record also contains a note dated in November 2004 from the same chiropractor that prepared the May 1998 letter.  According to C.H., he treated the Veteran for a chronic low back disorder in the 1980s.  C.H. indicated that he did not have access to these records because the treatment was done at another clinic for which he no longer worked.   

A medical opinion from the Veteran's private physician, Dr. G., dated in October 2007, is also of record.  Dr. G. reviewed the Veteran's records.  Dr. G. noted that the Veteran had been suffering from low back pain and lumbar radiculopathy since 1978 when he fell off of a tank in Germany.  Dr. G. felt that the Veteran's vertebral fractures of 1997 contributed to the Veteran's current low back pain.  Dr. G. diagnosed the Veteran with lumbar radiculopathy with a ruptured disc at the L5-S1 level.  Dr. G opined that the Veteran originally injured his lumbar spine in 1978 and that it had continued to hurt since this time.  

In a subsequent November 2007 statement, Dr. G opined that the Veteran was totally unemployable as a result of his back disorder.  It was also noted that the Veteran's back disorder began during his active military service and was aggravated by an injury in 1997.  

The claims file also contains credible lay evidence supporting both the in-service incurrence of the Veteran's current back disorder, as well as a continuity of symptomatology since his military discharge.  The lay evidence includes the Veteran's testimony at his Board hearings.  

Specifically, the Veteran testified at a Board hearing before one of the undersigned VLJs - Judge DiLorenzo - in January 2009.  The Veteran indicated that he hurt his back when he fell off of a tank during his military service in Germany.  The Veteran reported that this resulted in pain in his back that continued to this day.  The Veteran stressed that he actually went to a medic during his military service, where he was treated with medication and a brace that he had to wear for about two months.  He indicated that he was put on light duty because he was sleeping a lot and losing track of the day due to his medication.  

Additionally, the Veteran testified before another one of the undersigned VLJs - Judge Markey - in June 2011.  The Veteran again reported falling from a tank in 1978.  He noted that he received medical treatment where he was given medication and a wrap for his back.  The Veteran stated that his pain continued for the remainder of his military service and that it progressed following his separation from active duty.  The Veteran testified that he was not in fact provided a separation examination at the conclusion of his military service.  

The Veteran also submitted other lay statements in support of his claim.  One such statement includes a letter dated in September 2004 and authored by an individual (with the initials J. H.) purporting to have served with the Veteran during his active military service.  According to J.H., the Veteran fell off of a tank while working in the motor pool in the fall or winter of 1978.  It was further noted that after seeing the medic, the Veteran was given the rest of the day off.  J.H. also indicated that he kept in touch with the Veteran over the years, intermittently, and that the Veteran had told him that his back bothered him ever since his active military service.  The record also contains a letter from the Veteran's wife that was received by VA in April 2006.  She indicated that the Veteran's back did bother him during the early years of their marriage in 1979 and the 1980s.  VA also received a letter from a friend of the Veteran's with the initials W.C. in April 2006.  According to Mr. C, the Veteran was a close friend of his.  However, the Veteran often did not feel like hanging out following his return from Germany because his back was bothering him.  

The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that ever since his active military service, he has suffered from back pain, which is associated with L5-S1 disc herniation, L4-5 facet hypertrophy, and status post remote injury with transverse process fractures.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 506.  Here, the Veteran's contentions regarding his current back disorder are consistent with the medical record as a whole.  His statements are internally consistent, as the Veteran has never alleged any etiology for his current back disorder other than the in-service incurrence of the problem.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Throughout the appeal, the Veteran has credibly testified that his current back disorder was incurred during his active military service, and that these symptoms have continued since his military discharge.

Given the totality of the lay and medical evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's current back disorder have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms during his active military service.  The Board does not need to discuss the medical opinions of record, since the medical and lay evidence in this case is sufficient to allow the Board to grant based on continuity of symptomatology.

The Board notes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).

Therefore, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's current back disorder have been established.  The positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current back disorder is related to his active military service.  Thus, resolving all reasonable doubt in his favor, his claim for service connection for residuals of a back injury must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Throat Disorder

The Veteran contends that he is entitled to service connection for a throat disorder.  Specifically, the Veteran contends that his sore throats began during his active military service, and that he has suffered from chronic symptomatology since that time.  

In regards to a current diagnosis, the Veteran was diagnosed with a chronic sore throat, dysphagia, laryngopharyngeal reflux, and a thyroid nodule at a May 2010 VA outpatient treatment visit.  This satisfies the first requirement for service connection.

In regards to an in-service incurrence, the Veteran's military entrance examination was devoid of documentation of any throat problems.  The Veteran's STRs reflect that he was seen on a number of occasions during his active military service with complaints regarding his throat.  The Veteran was seen with a sore throat in June 1977.  He was noted to have a "cyst-like growth" on the left side of the upper tonsil.  He was instructed to take medication and gargle saltwater.  The record contains no further evidence regarding this condition, suggesting that it was remedied by the assigned treatment.  According to an October 1978 treatment record, the Veteran was suffering from pharyngitis with a tonsillar abscess.  Another October 1978 record relates the Veteran's sore throat to sinus drainage related to a cold.  In November 1978, he was noted to have been suffering from a sore throat for the past two days.  The Veteran was diagnosed with a sore throat due to mild sinus drainage and coughing.  A March 1979 record also notes a sore throat for the past week, but this was related to "viral syndrome."  Evaluation of the Veteran's throat was deemed to be normal upon separation in August 1979, and the Veteran denied having throat trouble in his Report of Medical History associated with this separation examination.  Hence, based on this evidence, the Board finds that the second requirement of service connection has been satisfied.  

Post-service, the treatment records document that the Veteran has been consistently treated for his sore throat.  The first post-service medical evidence regarding the Veteran's throat is a private ear, nose and throat (ENT) specialist record from February 2007.  The Veteran reported having otalgia and a sore throat.  He indicated that he recently completed a second course of antibiotics for an upper respiratory infection and pharyngitis.  He also reported a history of recurrent strep throat in the past with a chronic sore throat over the past several years.  The examining physician diagnosed the Veteran with dysphagia, otalgia and chronic nonallergic rhinitis.  

The Veteran was seen by a private physician in October 2008.  The Veteran reported having a problem with intermittent feelings of a sore throat "basically all of his life."  A fiberoptic examination was performed and revealed generalized redness.  

The Veteran was afforded a VA examination of the throat in August 2009.  The Veteran reported experiencing recurrent strep throat while in the military and that he had suffered from a chronic sore throat since this time.  It was noted that he had been described as having a chronic upper respiratory infection treated with antibiotics, and that he had been seen by several private physicians who had not found anything definitive to treat regarding his sore throat.  The examiner noted that because of the Veteran's severe problems with gag reflex, he was unable to adequately examine his pharynx.  Rather, a thorough endoscopic examination with X-rays was needed.  

In an October 2009 addendum, the examiner noted reviewing the Veteran's claims file.  However, after a thorough review, the examiner found no indications for any changes at this time.  It was noted that the Veteran's endoscopy and X-rays were to be set up at the ENT clinic with VA.  In February 2011, the examiner noted that proper testing had been performed.  However, a review of the endoscopy revealed no definitive pathology.  Also, the CT scan of the neck revealed no evidence of elongated or ossified styloid process present.  The examiner could not give any definitive diagnosis regarding the Veteran's complains of odynophagia and there was no evidence of any definitive pathology.  

VA outpatient treatment records demonstrate that the Veteran has routinely sought treatment for his sore throat in recent years.  The Veteran reported that his sore throat had been persistent for thirty years upon treatment in May 2010.  However, a flexible laryngoscopy performed at his last visit was deemed to be unremarkable.  A CT scan also revealed no mucosal or submucosal abnormalities in the upper airways or digestive tract.  However, a small 1.4 centimeter (cm) thyroid nodule was identified on the right.  The Veteran was diagnosed with a chronic sore throat, dysphagia and a thyroid nodule.  The examining physician discussed laryngopharyngeal reflux with the Veteran, noting that he had symptoms consistent with this disorder.  

According to a December 2010 ENT record, there was a minimal amount of erythema of the anterior and posterior tonsil pillars as well as the uvula.  The Veteran was diagnosed with snoring and a sore throat.  It was recommended that the Veteran undergo a sleep study.  Regarding his thyroid, there were no surgical indications at this time.  In a subsequent December 2010 visit, the Veteran reported coughing up blood again that morning.  It was noted that a fine-needle aspiration (FNA) of the thyroid was performed which did not reveal any malignancies.  Examination revealed patent nares bilaterally with no discharge.  There was no sinus tenderness, oral lesions, or pharyngeal redness, swelling or discharge.  

A February 2011 ENT record notes that the Veteran was complaining of a chronic sore throat.  It was noted that multiple fiberoptic examinations had been performed in the past but that none of these revealed any abnormalities in his supraglottis, glottis, nasopharynx, the base of the tongue or the vallecula.  A CT scan from February 2010 was also reviewed and noted to only be significant for a thyroid nodule.  The Veteran refused a flexible laryngoscopy at this time, despite being told that there was very little right now to explain his subjective complaints.  It was felt that the Veteran's symptoms were very suspicious for a laryngopharyngeal reflux.  He was diagnosed with a chronic sore throat.  

Additionally, the claims file contains credible lay evidence supporting both the in-service incurrence of his residuals of strep throat, as well as a continuity of symptomatology since his military discharge.  The lay evidence includes the Veteran's testimony from his Board hearings.  

Specifically, the Veteran testified at a Board hearing before one of the undersigned VLJs - Judge DiLorenzo - in January 2009.  The Veteran testified that, due to the cold climate during his active military service, he kept getting sore throats and was treated on several occasions during his active military service for sore throats.  The Veteran reported that it was often difficult for him to swallow during his active military service.  The Veteran indicated that his sore throats continued after his military discharge, and that he was currently on antibiotics for his sore throat.

Additionally, the Veteran testified before another one of the undersigned VLJs - Judge Markey - in June 2011.  The Veteran again testified that he was treated on several occasions during his active military service for a sore throat.  He indicated that his throat problem was never cured during his active military service, and he was never pain-free relative to his throat during his military service.  He reported that he was still experiencing throat problems at his military discharge, and that the symptoms continued after his military service.

The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz, 5 Vet. App. at 221-22; Savage, 10 Vet. App. at 496-97.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25.

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that ever since his active military service, he has suffered from a sore throat, which is associated with residuals of strep throat.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 506.  Here, the Veteran's contentions regarding his current residuals of strep throat are consistent with the medical record as a whole.  His statements are internally consistent as the Veteran has never alleged any etiology for his current residuals of strep throat other than the in-service incurrence of the problem.  See Rucker, 10 Vet. App. at 73.  Throughout the appeal, the Veteran has credibly testified that his current residuals of strep throat were incurred during his active military service, and that these symptoms have continued since his military discharge.

Given the totality of the lay and medical evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his current residuals of strep throat have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms during his active military service.  The medical and lay evidence in this case is sufficient to allow the Board to grant based on continuity of symptomatology.

The Board notes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Therefore, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his current residuals of strep throat have been established.  The positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current residuals of strep throat are related to his active military service.  Thus, resolving all reasonable doubt in his favor, his claim for service connection for residuals of strep throat must be granted.  Alemany, 9 Vet. App. at 519.












(CONTINUED ON THE NEXT PAGE)

ORDER

The claim of entitlement to service connection for hearing loss is dismissed.  

Service connection for residuals of a back injury is granted, subject to the laws and regulations governing the payment of VA compensation.

Service connection for residuals of strep throat is granted, subject to the laws and regulations governing the payment of VA compensation.




___________________________		___________________________
        A. JAEGER	 			          P. M. DILORENZO
         Veterans Law Judge		                    Veterans Law Judge
    Board of Veterans' Appeals		    Board of Veterans' Appeals




      ___________________________	
                     J. A. MARKEY
                Veterans Law Judge
         Board of Veterans' Appeals

Department of Veterans Affairs


